         Case 1:19-cv-00094-PEC Document 61 Filed 08/07/19 Page 1 of 3




      In the United States Court of Federal Claims
                                         No. 19-94C

                                   (E-Filed: August 7, 2019)

                                               )
PLAINTIFF NO. 1, et al.,                       )
                                               )
                     Plaintiffs,               )
                                               )
v.                                             )
                                               )
THE UNITED STATES,                             )
                                               )
                    Defendant.                 )
                                               )

                                           ORDER

       On July 9, 2019, plaintiffs filed a motion for leave to file a third amended
complaint. See ECF No. 52. Therein, plaintiffs state that a third amended complaint is
necessary in order to accommodate “some minor changes that make the complaint more
well-organized and precise, along with a more substantive change that deserves the
court’s attention.” Id. at 1. The substantive change to which plaintiffs refer is the
addition of a claim for certain liquidated damages not covered by the earlier versions of
their complaint. Id. at 1-2.

        Pursuant to Rule 15(a)(2) of the Rules of the United States Court of Federal
Claims, “a party may amend its pleading only with the opposing party’s written consent
or the court’s leave. The court should freely give leave when justice so requires.” The
United States Court of Appeals for the Federal Circuit has noted that amendment should
be “liberally allowed,” absent any “apparent or declared reason— such as undue delay,
bad faith or dilatory motive on the part of the movant, repeated failure to cure
deficiencies by amendments previously allowed, undue prejudice to the opposing party
by virtue of allowance of the amendment, [or] futility of amendment.” A & D Auto
Sales, Inc. v. United States, 748 F.3d 1142, 1158 (Fed. Cir. 2014) (quoting Foman v.
Davis, 371 U.S. 178, 182 (1962)).

       Here, defendant does “not believe that plaintiffs are acting in bad faith or with
dilatory motive,” and does not claim the amendment would be futile. ECF No. 55 at 4.
Nevertheless, defendant opposes the motion, arguing that: (1) defendant “will be
prejudiced because its currently pending renewed motion to dismiss will become moot
            Case 1:19-cv-00094-PEC Document 61 Filed 08/07/19 Page 2 of 3



and [it] will be required to file yet another renewed motion to dismiss in this case, while
simultaneously preparing 13 replies” in support of motions to dismiss in directly related
cases, id.; (2) defendant “will be especially prejudiced if [it must respond to the third
amended complaint] within the two weeks allowed under the Court’s rules to respond to
an amended complaint,” id. at 5; (3) defendant prefers to file all replies in the related
cases at the same time “to allow defendant the opportunity to consider all of the
responses and to prepare comprehensive briefing for the Court,” id.; and (4) defendant
predicts that plaintiffs in the other related cases may seek to amend their complaints after
reviewing plaintiffs new claims in this case, id. at 6. Defendant then states that:

        If the Court would be inclined to allow plaintiffs [in the related cases] to
        amend their various complaints, we respectfully propose that the Court
        suspend further briefing on the currently pending motions to dismiss in all of
        the cases and establish a deadline by which all plaintiffs must file any
        amended complaints, and we will start anew the briefing of the
        Government’s motions to dismiss.

Id. at 6.

        Plaintiffs argue, in reply, that any pressure created on defendant’s counsel’s
schedule can be alleviated by allowing defendant an extended period of time in which to
respond to the third amended complaint. See ECF No. 59 at 2. In addition, plaintiffs
contend that they have not unduly delayed the proposed amendment, as the case was
filed only six months ago. See id. And finally, according to plaintiffs, allowing the
amendment now will avoid any statute of limitation concerns that could arise in the
future, and will prevent piecemeal litigation. See id. at 3.

        After careful consideration of the parties’ arguments, the court has concluded that
the ends of justice will be served by allowing plaintiffs’ amendment to avoid piecemeal
litigation of their claims. Defendant’s opposition is primarily based on the prejudice it
believes it will suffer if it is made to file a third motion to dismiss, and to litigate related
cases on different schedules. The court understands defendant’s frustration with the
repeated amendments, and will set a date on which it will proceed to consider
defendant’s motion to dismiss. The court notes, however, that while many of the cases
related to this matter have motions to consolidate pending, the cases have not in fact
been consolidated. The court is not insensitive to the crush of defendant’s counsel’s
work, but the court can only rule based on the considerations present in this case.

       Accordingly, plaintiffs’ motion for leave to file a third amended complaint, ECF
No. 52, is GRANTED. Plaintiffs shall FILE their third amended complaint, on or
before August 16, 2019, as a separate docket entry in this matter. Thereafter, no
amendments will be considered—absent truly extraordinary circumstances—until after


                                               2
         Case 1:19-cv-00094-PEC Document 61 Filed 08/07/19 Page 3 of 3



defendant’s motion to dismiss is resolved. In turn, defendant’s motion to dismiss, ECF
No. 43, is DENIED as moot. Defendant shall FILE its second renewed motion to
dismiss, on or before September 6, 2019. If additional time is needed, the court expects
the parties to agree to a reasonable extension of time, and to file a joint motion seeking
that extension.

        The court also takes this opportunity to draw to the parties’ attention information
related to the forthcoming changes to the court’s electronic filing system. In order to
facilitate the installation of NextGen, the court’s updated electronic case filing system,
electronic filing will be suspended for everyone—attorneys and court users—from
12:00 p.m. on Friday, August 23, 2019, through 6:00 a.m. on Monday, August 26, 2019.
Although the clerk’s office will be open on August 23, 2019, it will be deemed
inaccessible under Rule 6 of this court’s rules for purposes of calculating deadlines.

        Additionally, all attorneys must have an individual, upgraded PACER account
before August 26, 2019. Without the updated account, attorneys risk being temporarily
locked out of the system. Information on how to register for a PACER account or
upgrade an existing PACER account is available on the court’s website at
http://www.uscfc.uscourts.gov/cmecf_nextgen. The court’s CM/ECF Help Desk is
available to help with any questions, and can be reached at (202) 357-6402/03.

       IT IS SO ORDERED.

                                                 s/Patricia E. Campbell-Smith______
                                                 PATRICIA E. CAMPBELL-SMITH
                                                 Judge




                                             3
